Citation Nr: 1001543	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from December 1997 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, continued 
the Veteran's 10 percent evaluation for chondromalacia of the 
left knee.

The Veteran requested a travel board hearing in conjunction 
with her appeal.  In November 2009, the Veteran was provided 
a travel board hearing in Milwaukee, and a transcript of that 
hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

The Veteran's left knee disability is manifested by pain and 
subjective instability.  She has full extension, and 
limitation of flexion to 55 degrees without pain.  She does 
not have arthritis, ankylosis, dislocated semilunar 
cartilage, symptomatic removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum. 


CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's left knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, and 5261 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  For an increased-
compensation claim, the Secretary must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment.  The notice must provide examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  
Additionally, the claimant must be notified that disability 
ratings will be determined by applying relevant Diagnostic 
Codes.  Notice provided to the Veteran in December 2006 fully 
complied with VA regulations concerning claims for increased 
evaluations.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  The RO has obtained 
the Veteran's service treatment records and VA outpatient 
treatment records.  VA provided examinations of the Veteran's 
left knee in February 2007 and May 2008.  The Veteran 
submitted statements describing her symptomatology, and was 
provided a travel board hearing in November 2009.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained, and the 
Board finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran was examined in February 2007 for her left knee 
disability.  The examiner recounted the Veteran's history of 
pain and instances of the knee giving out with running.  The 
Veteran informed the examiner that she had intermittent left 
patellar pain rated as an eight to nine on a scale of 1-10, 
lasting 30 to 45 minutes.  Flares were caused by running, 
going up and down stairs, or standing in place for a period 
of time.  The pain could be relieved with the application of 
a heating pad.  The Veteran said she had cracking and popping 
of her knee.  Generally, the Veteran did not have any 
"giving out" or locking of her knee, but occasionally the 
knee would give out when she wore high heels.  The Veteran 
was not using knee braces or other assistive devices.  The 
Veteran denied missing any time from work or classes due to 
her left knee pain.  Physical examination showed the Veteran 
had full range of motion from zero to 140 degrees, with 
patellar tightness at 140 degrees.  The Veteran did not have 
painful motion, weakness, fatigue, or incoordination after 
repetitive motion.  McMurray's test, Lachman's test, and 
drawer sign were negative.  There was some patellar grinding, 
and the patella was tender to palpitation.  The Veteran had 
good stability.  X-rays showed no significant osseous 
abnormality.  The examiner diagnosed the Veteran with chronic 
left chondromalacia patella.  

A February 2007 physical therapy note indicated that the 
Veteran had a medial McMurray's test that was positive for 
catching and pain.  The therapist felt that, considering the 
Veteran's complaints that the knee might pop or catch, and 
the fact that she had pain on palpitation, that the 
symptomatology was "highly suggestive of meniscal 
pathology."

In a June 2007 statement, the Veteran indicated that she had 
constant severe pain in her knee, and limited range of 
motion.  She regularly had popping in her knee.  She had been 
provided a knee brace in physical therapy, and would wear 
support tape during her workouts.  

The Veteran was examined again in May 2008.  The Veteran 
indicated that her pain was generally a five out of ten.  Her 
knee would sometimes have stiffness and heat, as well as 
fatigability and lack of endurance.  She denied weakness, 
swelling, and redness.  She had flare-ups three to four times 
per week, which would last about 30 minutes.  The Veteran 
informed the examiner that she was concerned about her knee 
"going out."  One result of her concern is that she would 
not take showers for fear of falling.  At the children's 
hospital where she worked, standing for hours at a time would 
cause her knee to give out.  Notably, the Veteran stated that 
she had not lost any time from work because of the 
disability.  On physical examination, there was no swelling, 
heat, redness, or tenderness to palpitation.  Objective 
testing for instability was negative.  She had extension to 
zero degrees.  The Veteran had flexion to 82 degrees, but 
with pain beginning at 55 degrees.  She had passive flexion 
to 128 degrees, limited by the size of her calf and thigh.  
There were no flares of pain with repetition, or of 
incoordination, weakness, or fatigue.  The Veteran had 
negative McMurry, anterior drawer, and varus/valgus tests.  
X-rays showed normal mineralization, and no significant spur 
formation or evidence of effusion.  The X-ray provider 
examiner noted that the knee X-rays were unremarkable, and 
that the knee was unchanged since the February 2007 X-rays.  
The examiner diagnosed the Veteran with chondromalacia 
patella of the knee.

In an April 2009 statement, the Veteran indicated her knee 
pain continued.  She stated she still would not take showers 
because of the worry that her leg would go out.  

The Veteran testified at her travel board hearing in November 
2009 that she continued to have knee pain.  The Veteran was 
not receiving treatment for her condition at the time.  She 
could only walk a couple of blocks before pain would begin in 
her knee.  Her knee would "go out" one her once or twice a 
week, causing her to lose balance, but not causing her to 
fall.  As she had informed her examiner, she stated that her 
knee would go out on her when she had to stand for long hours 
at the children's hospital where she had worked.  The Veteran 
testified that the giving way of her knee had not increased 
in frequency, but was as it had been since the beginning of 
the disability.  She did not believe she had any reduced 
range of motion.  She no longer ran or did high-impact 
aerobics like she had prior to her knee disability.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Of the potentially-applicable Diagnostic Codes, the Board 
finds that there is no evidence to support an evaluation 
under codes 5256 (the Veteran does not have ankylosis), 5259 
(the Veteran has not had semilunar cartilage removed), 5261 
(all objective findings show full extension of the left knee 
to zero degrees), 5262 (the Veteran does not have impairment 
of the tibia and fibula), or 5263 (the Veteran has not been 
diagnosed with genu recurvatum); therefore, these codes will 
not be further considered.  The Board acknowledges that the 
Veteran is currently evaluated under Diagnostic Code 5262; 
however, this is not the most appropriate Diagnostic Code, 
and thus, the Board will consider codes that more accurately 
describe the Veteran's disability.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint).

Initially, the Board finds that the Veteran is not entitled 
to an evaluation under Diagnostic Code 5258.  The Veteran has 
never been diagnosed with dislocated semilunar cartilage.  
The evidence potentially in favor of a rating under this code 
derives from the February 2007 physical therapy report which 
indicated a positive medial McMurray's test, indicative of 
catching and pain.  The opinion of the therapist was that the 
evidence suggested meniscal pathology.  The Board finds that 
this evidence is outweighed by the other evidence in the 
Veteran's claims file.  The February 2007 examination report, 
two weeks prior to the physical therapy session that noted 
meniscal pathology, was based on a full physical examination, 
and included a negative McMurray's test, showing a lack of 
meniscal problems.  Likewise, the May 2008 examination report 
indicated a negative McMurray's test.  The Board finds the 
two examination reports to carry more evidentiary heft than 
the physical therapy report; the examination reports were 
based on thorough physical examinations, and were done both 
before and after the physical therapy session.  If the 
Veteran had meniscal pathology, it would have in all 
likelihood been apparent in the report completed two weeks 
prior to the physical therapy session, as there is no 
evidence of an intervening injury.  Without intervening 
surgery, it would have been present at the time of an 
examination almost a year later.

The Board also finds that an evaluation under Diagnostic Code 
5260 for limitation of flexion is not warranted.  Objective 
findings have never shown compensable limitation of flexion.  
In February 2007, the Veteran had full flexion to 140 
degrees, with patellar tightness at 140 degrees.  In May 
2008, the Veteran's flexion was more limited; she could only 
actively flex her knee to 55 degrees without pain.  This 
degree of flexion was not reduced, however, on repetition.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the 
Veteran testified in November 2009 that she did not feel like 
she had limitation of range of motion.  For a compensable 
evaluation for limitation of motion, the Veteran would have 
to demonstrate flexion limited to 45 degrees.  Although a 
compensable evaluation may be for application in the future 
if the Veteran's flexion becomes more limited, at this time 
she does not meet the criteria for a 10 percent evaluation.

The Board finds that the Veteran can be rated under 
Diagnostic Code 5257 for instability.  Although there is no 
objective evidence of instability - in fact, all objective 
testing is negative for knee instability - the Veteran has 
consistently claimed that her knee will "give out" on her.  
She described these problems to her February 2007 and May 
2008 examiners.  She claimed in November 2009 at her travel 
board hearing that her instability symptomatology has 
remained constant throughout her disability.  The Board finds 
this testimony credible. 

Despite the Veteran's subjective evidence of instability in 
her knee, all objective testing has indicated that she does 
not have instability.  The February 2007 and May 2008 
examiners specifically noted in their examination reports 
that the Veteran complained of instability in her knee, but 
found that there was no medical evidence of such.  

Based on the evidence of record, the Board determines that 
the most appropriate evaluation for her disability, even 
though not directly addressing her symptomatology, is a 10 
percent evaluation under Diagnostic Code 5257.  

Although the Board finds that a 10 percent evaluation is 
appropriate based on her pain and subjective complaints of 
instability, there is insufficient evidence to support a 
higher rating.  As noted above, objective testing of the 
Veteran's knee disability has shown that she does not have 
measurable instability.  These findings have been consistent 
throughout the period her claim has been on appeal.  Without 
some objective finding of instability, the Board cannot find 
that the Veteran's left knee disability warrants a 20 percent 
evaluation for "moderate" instability under Diagnostic Code 
5257.  

Therefore, the Board finds that the Veteran's disability is 
most appropriately rated at 10 percent under Diagnostic Code 
5257.

Consideration of Staged Ratings

The Board has considered whether staged ratings would be 
appropriate; however, the Board finds that the Veteran has 
demonstrated continuity of symptomatology at relatively the 
same level of severity since her December 2006 claim.  The 
evidence does show a decrease in flexion levels between 
February 2007 and May 2008, but at no time is her flexion 
limited to a compensable degree.  The objective tests for 
instability were negative throughout the Veteran's appeal, 
and in fact, the Veteran testified that her instability has 
not worsened since the onset of her disability.  At no time 
is there an increase in symptomatology such that staged 
ratings would be appropriate.  See Fenderson, 12 Vet. App. at 
126-127.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's knee disability.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that her service-
connected knee disability has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required any periods of hospitalization.  
In fact, the Veteran has gone long periods without any 
medical treatment for her knee disability.  The Veteran 
informed her examiners that she has not lost any time from 
work as a result of her knee disability.  Accordingly, the 
Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the 
Veteran's service-connected knee disability.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


